PER CURIAM.
The employment contract between appellant and the university adopted the terms of the parties’ settlement agreement as a special condition. By that agreement, appellant unconditionally tendered his resignation to the university, which accepted it for a time certain, several years after the execution of the documents. This resignation is inconsistent with appellant’s entitlement to participate in the phased retirement program, which contemplates a continuation of the employment relationship between a faculty member and the university. We affirm the summary final judgment entered in favor of appellees.
WARNER, POLEN and GROSS, JJ., concur.